DETAILED ACTION
This office action is in reply communication filed on 10/22/2020.
Claims 1-8 and 10-13 are pending.
Claim 9 is missing.

Response to Argument
Applicant’s arguments, see pages 8-9, filled on 10/22/2020, with respect to claims 1-8 and 10-13 have been fully considered but not persuasive.

Regarding claim 1, applicant argues that “…Applicant disagrees with the supposed teachings by WU as characterized by the Office Action shown above. WU discloses that "Step S206: An ITEM which already exists is deleted from the LSP. Namely, the ITEM is deleted from a numbered LSP fragment. If at least one other ITEM still exists in the LSP fragment after the ITEM is deleted, the numbered LSP fragment is only updated, and any other numbered LSP fragments may not be reorganized and updated." (see WU, paragraph [0061-0062]). One can see that one ITEM of WU is deleted from the numbered LSP fragment, and if at least one other ITEM still exists in the numbered LSP fragment after the ITEM is deleted, the numbered LSP fragment is only updated and any other numbered LSP fragments may not be updated. That is, contrary to what is asserted, WU does not disclose that after the ITEM is deleted, any information regarding the deleted ITEM still exists in the LSP fragment, let alone digest information regarding the deleted ITEM still exists. And further, WU does not disclose any digest information regarding the deleted ITEM matching a received LSP and store the received 
For at least these reasons, the features of claim 1 are not disclosed in the cited references, either individually or in combination. Applicant respectfully requests that the rejection of claim 1 be withdrawn.” on page 9.

In response to applicant’s argument, the examiner respectfully disagrees with the argument above. The claim recited, “wherein the LSP packet digest information set comprises LSP packet digest information of one or more LSP packets that have been deleted by the network
device”, and “when the network device determines that the LSP packet digest information matching the first LSP packet exist in the LSP digest information set, storing, by the network
device, the first LSP packet”. That is, at least one LSP packet information have been deleted contains in the LSP packet set. And when the network device determines to see whether the LSP packet information is existed in the LSP packet information set, the network device is matching
or comparing any or at least one or more of the LSP packet within the LSP packet digest information set is the same as of the LSP packet information. Thus, the network device 
determines if the LSP packet information is existed in the LSP packet information set, then the network device store the LSP packet information as the first LSP packet. In other work, the first LSP packet is more like a deleted LSP packet that has been updated. 
Accordingly, as cited in the rejection, WU teaches an ITEM that is deleted from a numbered LSP fragments; wherein the number of the LSP fragment is among a LSP fragments, 
which are different LSP fragments set, can be reorganised and updated. WU teaches a processing steps to determine the ITEM is deleted from the numbered LSP fragment among the LSP 

stored or updated as the numbered LSP fragment (which referred as the first LSP packet). That is, any other numbered LSP fragments may not be reorganised and updated. In other words, the only deleted ITEM that is existed in the numbered LSP fragment to be reorganised and updated.
In view of above response, the combined system of Chu and WU discloses the features of claim 1, in particular, “when the network device determines that the LSP packet digest 
information matching the first LSP packet exist in the LSP digest information set, storing, by the network device, the first LSP packet”.

Independent claims 5 and 10 have similar features with the claim 1. As such, the features of claims 5 and 10 are also disclosed by the combined system of Chu and WU for at least these reasons.
For other arguments of claims 2, 6, and 11, please refer back to the arguments addressed in claims 1, 5, and 10, since the arguments of claims 2, 6, and 11 depend on the basis of claims 1, 5, and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-6, and 10-11 are rejected under 35 U.S.C. 103 unpatentable over Chu et al. (US 2010/0020726) in view of WU et al. (US 2016/0261721).

Regarding claim 1, Chu discloses a packet processing method [Fig. 1, ¶¶ 10-13; packect processing of receiving node], wherein the method comprises: 
receiving, by a network device, a first link state protocol data unit (LSP) packet [¶ 9; receiving LSPs by a receiving node's link-state database]; 
determining, by the network device, whether LSP packet digest information matching the first LSP packet exists in an LSP packet digest information set that has been stored in the network device [¶ 12; determining by comparing the LSP's LSP-ID and sequence number to the LSP-ID and sequence number stored in the receiving-node's link-state database], and the LSP packet digest information in the LSP packet digest information set comprises an LSP ID, a PDU type, a sequence number, and a checksum [Fig. 1, ¶ 10; LSP 100 includes PDU-type field 101, remaining-lifetime field 102, LSP-ID field 103, sequence-number field 104, checksum field 105]. 
Chu disclose all aspects of claim invention set forth above including determining, by the network device, whether LSP packet digest information matching the first LSP packet exists in an LSP packet digest information set that has been stored in the network device, but does not explicitly disclose wherein the LSP packet digest information set comprises LSP packet digest information of one or more LSP packets that have been deleted by the network device;
when the network device determines that the LSP packet digest information matching the first LSP packet exists in the LSP packet digest information set, storing, by the network device, the first LSP packet.
However, WU discloses wherein the LSP packet digest information set comprises LSP packet digest information of one or more LSP packets that have been deleted by the network device [¶¶ 61-62; if at least one other ITEM (link state information item) still exists in the LSP fragment after the ITEM is deleted, the numbered LSP fragment is updated];
when the network device determines that the LSP packet digest information matching the first LSP packet exists in the LSP packet digest information set [¶ 73; determine if at least one other ITEM still exists in the LSP fragment after the ITEM is deleted], storing, by the network device, the first LSP packet [¶ 62; reorganize and update the numbered LSP fragment].
   Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the LSP packet digest information set comprises LSP packet digest information of one or more LSP packets that have been deleted by the network device; when the network device determines that the LSP packet digest information matching the first LSP packet exists in the LSP packet digest information set, storing, by the network device, the first LSP packet” as taught by WU in the system of Chu, so that it would increasing flooding loads of the LSPs on the network, and causing frequent oscillation of all IS routes in the network topology [see WU; ¶ 6].

Regarding claim 2, the combined system of Chu and WU discloses the method according to claim 1
Chu discloses wherein that the network device determines that the LSP packet digest information matching LSP packet digest information of the first LSP packet exists in the LSP packet digest information set [¶ 12; determining by comparing the LSP's LSP-ID and sequence number to the LSP-ID and sequence number stored in the receiving-node's link-state database] comprises: 
determining, by the network device, that LSP packet digest information in which an LSP ID is the same as the LSP ID of the first LSP packet, a PDU type is the same as the PDU type of the first LSP packet, a sequence number is the same as the sequence number of the first LSP packet, and a checksum is the same as the checksum of the first LSP packet exists in the LSP packet digest information set [¶ 12; if the LSP-ID is already in the receiving node's link-state database and the sequence number of the received LSP is the same as the stored sequence number for the corresponding LSP-ID, then the receiving node determines that the LSP contains no new information and ignores the LSP].

Regarding claims 5 and 6, the claims recite a network device comprises a memory comprising instructions; one or more processors coupled to the memory to perform the method step recited as in claims 1 and 2, respectively; therefore, claims 5 and 6 are rejected along the same rationale that rejected in claims 1 and 2, respectively.

Regarding claims 10 and 11, the claims recite a packet processing system comprises a first network device and a second network device to perform the method step recited as in claims 1 and 2, respectively; therefore, claims 10 and 11 are rejected along the same rationale that rejected in claims 1 and 2, respectively.

Allowable Subject Matter
Claims 3-4, 7-8, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  
In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469